office_of_chief_counsel internal_revenue_service memorandum cc corp bo1 gl-139850-02 number release date uilc date date to ------------------------------------------- large mid-size business strategy research program planning ogden utah from marie-milnes-vasquez senior technician reviewer branch office of associate chief_counsel corporate subject bankruptcy plan ----------------------------------- ----------------------------------- ------------------------------------------- this chief_counsel_advice responds to your request for assistance this memorandum may not be used or cited as precedent legend debtor reorganized debtor x z disclosure statement ----------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- b c d e f ----------------------------------------------------------------------- ------------------------- -------------------- ------------- ----------- ----------- ------ ----------------- ----------------- ----------------------- ------------------------- -------------------------- gl-139850-02 h i date j date k date l m country n s t we have examined the disclosure statement regarding the bankruptcy plan of debtor under which debtor will be succeeded by reorganized debtor debtor files a consolidated_return with its subsidiaries together the debtor group this memorandum highlights some issues that the service might encounter on audit of debtor or reorganized debtor in the future -------------------------------------------- --------------------- ---------- ------- cancellation of debt income - attribute reduction a major issue will be whether any of debtor’s net operating losses nols will survive the bankruptcy and be available to reorganized debtor sec_108 of the internal_revenue_code excludes from gross_income cancellation of debt cod income if the discharge occurs in a title ie bankruptcy code case however as a price for this income exclusion sec_108 requires that the amount of the excluded income be applied to reduce seven specified tax_attributes of the taxpayer generally under sec_108 net operating losses nols are the first attribute to be reduced however sec_108 allows the taxpayer to elect to reduce the basis of depreciable assets under sec_1017 before other attributes are reduced we note that the disclosure statement at b states that the debtor group has consolidated nol carryforwards of approximately x dollars and anticipates that the bankruptcy reorganization will result in excluded cod income of z dollars a larger amount than x dollars when the bankruptcy plan becomes effective debtor will be succeeded by reorganized debtor a different taxpayer the bankruptcy reorganization appears likely to qualify as a reorganization under sec_368 under which a corporate_reorganization includes gl-139850-02 a transfer by one corporation of assets to another corporation in a title bankruptcy case if stock_or_securities of the transferee corporation are distributed in a transaction described in sec_354 sec_355 or sec_356 in a g reorganization the nols and certain other tax_attributes of debtor are carried over to reorganized debtor under sec_381 and the basis of debtor’s assets that are acquired by reorganized debtor will have the same basis as in the hands of debtor under sec_362 on date the internal_revenue_service published temporary_regulation sec_1_108-7t on the reduction of tax_attributes due to discharge_of_indebtedness t d 2003_40_irb_696 the temporary regulations specify that the tax_attributes that pass to the successor_corporation under sec_381 are the attributes as reduced under sec_108 and the basis of assets that are transferred to the successor_corporation reflect the basis reductions required under sec_108 or b these temporary regulations are effective for discharges of indebtedness occurring after date because the discharge_of_indebtedness in the case of debtor did not occur before the plan was confirmed on date j a date after date these temporary regulations apply to debtor1 on date with amendments on date and date the service published temporary regulations sec_1_1502-28t which provide that a consolidated_group reduces tax_attributes under sec_108 on a consolidated basis so that potentially the tax_attributes of all members may be reduced t d 2003_43_irb_906 amended by t d 2003_52_irb_1248 and t d 2004_15_irb_721 the temporary regulations require in general that the consolidated tax_attributes attributable to the debtor member and attributes in certain separate_return years of the debtor member are reduced first any remaining cod income is applied to reduce consolidated tax_attributes and certain separate_return_year attributes attributable to other group members the tax attribute of a member’s property basis is generally reduced only for the member realizing cod income if the property whose basis is reduced is the stock of another group member such as a lower-tier subsidiary a look- through rule provides for a reduction of nols and other tax_attributes of the other group member the temporary regulations generally apply to discharges of debt of a consolidated_group member that occur after date and therefore would apply to debtor’s bankruptcy discharge the disclosure statement prepared before the service issued the regulations described above stated that the taxpayer will contend that the reduction of tax_attributes occurs on a separate corporation basis under sec_1_1502-19 and sec_1_1502-19t a debt_discharge of a subsidiary in bankruptcy may trigger an inclusion of income from an excess_loss_account a negative_basis in the stock of a subsidiary that can result under consolidated_return rules to the extent of the amount discharged that generally speaking exceeds the reductions in tax_attributes under sec_108 or sec_1017 sec_1_1502-28t b ii requires that this inclusion of an exce sec_1 these temporary regulations were finalized by t d date 2004_24_irb_1042 with certain modifications the modifications apply to discharges of indebtedness occurring on or after date gl-139850-02 loss account be included on the group’s tax_return for the taxable_year that includes the date on which the subsidiary realizes excluded cod income application of sec_382 to losses of debtor sec_382 generally limits the amount of tax_attributes that a corporation may use following an ownership_change the general limitation is computed as the value of the loss_corporation ie the value of its stock multiplied by the long-term_tax-exempt_rate for the month in which the ownership_change occurs for example dollar_figure percent for ownership changes occurring in date this limitation applies to net_operating_loss carryovers from tax years before the ownership_change and also to built-in losses of assets at the time of the ownership_change if the corporation has an overall net_unrealized_built-in_loss sec_382 because the stock of a bankrupt corporation generally has no value the general_rule of sec_382 would produce a sec_382 limitation of zero and reorganized debtor would not be able to use any of the losses other than to offset recognized built-in gains however sec_382 provides a special rule for title bankruptcy cases that makes the general sec_382 limitation inapplicable to cases to which the special rule applies the rule requires that either the old shareholders or certain qualified creditors hold at least percent of the new loss corporation’s stock determined under the rules of sec_1504 this tax_benefit comes at the price of decreasing the losses by eliminating the effect of interest deductions on debt that was converted into stock in the bankruptcy plan for the taxable_year of the ownership_change and the preceding_taxable_years a qualified_creditor under sec_382 e and sec_1_382-9 holds debt that was held by the creditor at least months before the date of the filing of the bankruptcy case or arose in the ordinary course of the trade_or_business of the corporation and has been held at all times by the same beneficial_owner the service on audit will need to determine whether enough of the creditors receiving stock are qualified creditors so that the taxpayer qualifies for sec_382 relief note that c of the disclosure statement describes an order that the debtor obtained from the bankruptcy court to allow the debtor to object to certain acquisitions of creditor’s claims in order to avoid reducing the proportion of creditors who are qualified creditors the service should also verify that a sufficient proportion of qualified creditors preferably percent retained their stock in reorganized debtor for a reasonable not transitory period of time after the bankruptcy plan is consummated the service will also have to verify that there was no second ownership_change for reorganized debtor within two years of the consummation of the bankruptcy plan under sec_382 if the corporation underwent such a second ownership_change the benefits of sec_382 for the first ownership_change are disallowed and further the corporation’s sec_382 limitation after the second ownership_change is zero gl-139850-02 if the debtor goes through the bankruptcy reorganization but does not qualify for sec_382 relief2 sec_382 provides that the sec_382 limitation will apply but provides that the value of the old_loss_corporation under sec_382 will reflect the increase in value if any of value of the old_loss_corporation resulting from the surrender or cancellation of creditor’s claims in the transaction see reg j k and l for rules on determination of the value of the old_loss_corporation for this purpose a taxpayer to which sec_382 applies is subject_to the continuity of business_enterprise rule_of sec_382 under which the sec_382 limitation will be zero if the new_loss_corporation does not continue the business_enterprise of the old_loss_corporation at all times during the two-year period after the ownership_change date the test used is the business continuity test used for corporate_reorganizations under sec_1 d under that regulation business continuity is satisfied if the acquiring_corporation continues the target corporation’s historic_business or uses a significant portion of the target’s historic assets in a business the bankruptcy documents suggest that this requirement is likely to be met but it should be verified in audit the service will also need to ascertain whether there may have been an ownership_change before the bankruptcy plan is consummated an earlier ownership_change would be subject_to the full force of the sec_382 limitation and since debtor probably would have no value all of its losses would become unusable to it or reorganized debtor even if the later bankruptcy would be eligible for either sec_382 or l relief the debtor is concerned that such a prior ownership_change could occur the disclosure statement at e describes an order obtained from the bankruptcy court that prohibits any person or entity from acquiring any class of equity_interest that would cause the party to acquire f percent an amount less than percent or more of that class of equity_interest the apparent purpose of that order is to avoid creating more percent shareholders for purposes of possibly triggering an ownership_change under sec_382 sec_382 h allows a taxpayer who is eligible for sec_382 relief to elect to have sec_382 apply instead of sec_382 but the disclosure statement at d indicates that debtor is not likely to make that election but expects to use sec_382 to preserve use of its losses a limitation related to continuity of business_enterprise but one which we doubt will apply to this case is in reg sec_1_269-3 under that regulation an acquisition in connection with an ownership_change to which sec_382 applies is presumed to be a transaction with the principal purpose of evasion or avoidance of federal_income_tax unless the corporation carries on more than an insignificant amount of an active trade_or_business during and after the bankruptcy case the trade_or_business does not have to be the historic trade_or_business however since the bankruptcy documents indicate that debtor during the bankruptcy and reorganized debtor afterwards will continue to conduct its historic_business or a similar_business we do not think that this presumption will make sec_269 applicable to this case if sec_382 applies gl-139850-02 alternative_minimum_tax there is a special adjustment relating to ownership changes under sec_382 in the alternative_minimum_tax amt provisions sec_56 provides that for purposes of determining adjusted_current_earnings if there is an ownership_change under sec_382 and there is a net_unrealized_built-in_loss under sec_382 then the adjusted_basis of each corporate asset immediately after the ownership_change is its proportionate share of the fair_market_value of the assets of the corporation as determined under sec_382 immediately before the ownership_change the effect of this change is to limit deduction for losses on asset dispositions reflecting built-in losses from the amt adjusted_current_earnings base this provision has no exception for the bankruptcy discharge rule_of sec_382 discussed above and cc it a which has jurisdiction over the amt provisions confirmed that that the provision applies whether or not the bankruptcy rule applies under the regular_tax therefore this limit on built-in losses will apply for amt adjusted_current_earnings purposes even though the losses may be allowed for regular_tax purposes see sec_1_56_g_-1 for more details on the application of this special rule in addition sec_56 recomputes net operating losses and limits their allowance to percent of the taxpayer’s alternative_minimum_taxable_income forgiveness of intercompany obligations the disclosure statement at h describes the proposed substantive consolidation of part of the debtor group other than m and its subsidiaries under the bankruptcy code which would among other things eliminate intercompany claims within the group the disclosure statement at i describes the settlement of a dispute concerning an intercompany note between the debtor and m although sec_1_1502-13 currently addresses the area the service’s priority guidance plan for calls for the issuance of new guidance regarding transactions involving obligations of consolidated_group members also the treatment of the discharge of intercompany obligations in bankruptcy cases is currently uncertain for example equitable subordination of an intercompany obligation in a bankruptcy case suggests that the intercompany obligation should be characterized as equity however under sec_385 the taxpayer may not be free to recharacterize the obligation as equity please contact corporate with regard to any issues in this area reorganization of international businesses of debtor on date k debtor applied to the bankruptcy court for permission to reorganize certain foreign subsidiaries of debtor while the motion before the court described several transactions that might have international tax ramifications we did not have basic information as provided in the plan_of_reorganization to make a recommendation for a gl-139850-02 motion before the bankruptcy court nevertheless we will describe the transactions and the instances where taxable gain might be recognized by the debtor group the first type of transaction involves a u s corporate member of the debtor consolidated_group transferring stock of a foreign_subsidiary to a country n holding_company a check-the-box election under reg sec_301_7701-3 effective date l was previously made causing these foreign_corporations to be treated as disregarded entities for federal_income_tax purposes a disregarded entity’s assets and liabilities are treated as the assets and liabilities of its single owner because the corporate entity is disregarded for tax purposes the u s transferor is treated as transferring the assets and not the stock of the foreign_subsidiary to the foreign holding_company these transactions appear to qualify as nonrecognition exchanges under sec_351 although the transactions may qualify generally for nonrecognition under sec_351 these transfers of assets by a u s_corporation to a foreign_corporation are subject_to sec_367 which taxes gain on certain types of assets trade_or_business assets are generally not subject_to tax with the exception of certain assets such as inventory installment_obligations accounts_receivable and foreign_currency for the time the foreign_subsidiary is treated as a disregarded_entity for tax purposes and hence a foreign_branch any net operating losses of that specific foreign_subsidiary which were deducted by the debtor consolidated_group would be recaptured as income to the extent of the built-in_gain in all of the assets of the foreign_subsidiary including trade_or_business assets losses may also be recaptured under sec_1503 in addition if the foreign_corporation has intangible_property this property is taxed under sec_367 we counted s of these transactions which we believe to be substantial however we have no information as to the type of assets in these foreign_corporations and the built- in gain in these assets moreover it is important to note that the transfer of most trade_or_business assets a large category of assets are not subject_to tax under sec_367 however if the foreign subsidiaries have valuable_intangibles or were incurring losses after and therefore were subject_to the loss recapture rules then income under sec_367 and d would be implicated also if the debtor consolidated_group has capital and ordinary losses these losses could very well offset any sec_367 income if these transactions occur before the bankruptcy discharge occurs and before an ownership_change under sec_382 occurs the losses may be available because neither attribute reduction nor sec_382 would limit use of the losses another type of transaction we noted is where a u s corporate member of the debtor consolidated_group transfers stock of a foreign_subsidiary to the country n holding_company and the foreign_subsidiary liquidates into the country n holding_company this transaction is commonly recast as a sec_368 or g reorganization as if the assets and liabilities of the foreign_subsidiary were transferred directly to the foreign holding_company in exchange for holding_company stock and the foreign_subsidiary distributes the holding_company stock to its shareholder in liquidation gl-139850-02 if the liabilities of the foreign_subsidiary exceed of the adjusted_basis of the foreign subsidiary's assets in the sec_351 or sec_368 transactions described above such excess is generally recognized as gain to the foreign_subsidiary under sec_357 and included directly in the income of the debtor consolidated_group as subpart_f_income we do not know whether sec_357 is triggered in any of these transactions however because we do not know the amount of debt in relation to the adjusted_basis of assets of the foreign subsidiaries moreover even if there is sec_357 gain included in the income of debtor the debtor group may very well have losses for the period before the bankruptcy discharge and any ownership_change which offset such income there are t transactions where the stock of a foreign_subsidiary is transferred to the country n holding_company by a u s corporate member of the debtor consolidated_group in a nonrecognition exchange this stock transfer is different from the prior transactions above because the foreign_subsidiary has not elected disregarded status so the stock as opposed to the assets of the foreign_subsidiary are transferred to the foreign holding_company and the foreign_subsidiary does not liquidate into the holding_company hence it is not recast as a sec_368 or g reorganization under sec_367 gain on the transfer of foreign stock by a u s_corporation to a foreign_corporation in a nonrecognition exchange is generally included in income unless the u s transferor enters into a gain_recognition_agreement commonly called a gra the gra is filed with the taxpayer's return for the year of the transaction and allows an exception from gain recognition if the country n holding_company the transferee does not dispose_of the foreign stock for five years if the country n holding_company disposes of the foreign stock in a subsequent nonrecognition exchange which occurs here in some cases then the gra must be modified so that the new transferee does not dispose_of the foreign stock within the 5-year period we are assuming that the debtor group will enter into gras with respect to these types of transactions therefore we do not have a problem with these transactions if you have any questions regarding the non-international issues in this memorandum please contact the office of associate chief_counsel corporate at if you have any questions regarding the foreign issues please contact the office of associate chief_counsel international at please notify chief_counsel when the account for debtor is assigned and pulled
